UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________
                                     )
LASHELLE JONES-HERRION and           )
ERIC HERRION, SR., parents of the    )
minor child K.H.,                    )
                                     )
             Plaintiffs,             )
                                     )    Civil Action No. 18-2828 (RMC)
      v.                             )
                                     )
DISTRICT OF COLUMBIA,                )
                                     )
             Defendant.              )
__________________________________ )

                                 MEMORANDUM OPINION

               Under the Individuals with Disabilities Education Act, Defendant District of

Columbia Public Schools (DCPS) was required to evaluate seventh-grade student K.H. to

determine if she had a disability and was eligible for special education services. Of the five

assessments DCPS agreed to include as part of its evaluation, DCPS performed only four. Of

those four, DCPS could only defend three before an administrative hearing officer. Believing

that the DCPS evaluation was deficient, Plaintiffs, the parents of K.H., asked DCPS to fund an

Independent Educational Evaluation which would include all five assessments K.H. was

supposed to receive. In the course of litigation, DCPS offered to fund independent assessments

for only those two assessments which DCPS itself failed to perform. The question now is

whether the offer to fund only two independent assessments is enough to moot Plaintiffs’

request.

               For the reasons described below, the Court finds that the inability of DCPS to

defend its own evaluation entitles K.H. to a full Independent Education Evaluation, including all




                                                 1
relevant assessments, not just two assessments. Accordingly, the Court will grant Plaintiffs’

motion for summary judgment and deny the cross motion filed by DCPS.

                                      I.   BACKGROUND

           A. Statutory Framework

               The Individuals with Disabilities Education Act of 2004 (IDEA), 20 U.S.C.

§ 1400 et seq., aims to ensure that “all children with disabilities have available to them a free

appropriate public education that emphasizes special education and related services designed to

meet their unique needs and prepare them for further education, employment, and independent

living.” Id. § 1400(d)(1)(A). Under IDEA, schools must promptly identify, locate, and evaluate

every child with a disability who resides in the school district who may require special education

and related services. Id. § 1412(a)(3)(A). Once a disabled child is identified, the child’s parents,

teachers, school officials, and other professionals collaborate to develop an individualized

education program (IEP) to meet the child’s unique needs. See id. §§ 1412(a)(4), 1414(d)(1)(B).

               Although IDEA is a federal statute that applies nationally, the Court describes it

here as it affected Plaintiffs. The process kicks off when the “local education agency,” in this

case DCPS, performs an “initial evaluation” to determine if a child has a qualifying disability.

Id. § 1414(a)(1). In conducting the evaluation, DCPS must use “a variety of assessment tools

and strategies to gather relevant functional, developmental, and academic information,” and the

child must be assessed “in all areas of suspected disability.” Id. § 1414(b). No “single measure

or assessment” may be used “as the sole criterion for determining whether a child is a child with

a disability.” Id. This evaluation, and any subsequent re-evaluation, forms the basis for

identifying the child’s needs and the requirements of the child’s IEP to meet those needs and

support her educational development.



                                                  2
               If a parent of a student is dissatisfied with DCPS’ “identification, evaluation, or

educational placement of the child, or the provision of a free appropriate public education to such

child,” id. § 1415(b)(6), IDEA entitles them to present their arguments in an “impartial due

process hearing.” Id. § 1415(f). At that hearing, the parties may present evidence and expert

testimony about the child’s educational and functional needs. Id. § 1415(f), (h). After the

hearing, an independent hearing officer issues a Hearing Officer Determination (HOD), which

determines whether DCPS denied the student a free appropriate public education (FAPE) and, if

so, orders an appropriate remedy. Id. § 1415(f)(3)(E); see also B.D. v. District of Columbia, 817
F.3d 792, 798 (D.C. Cir. 2016). Any party aggrieved by the hearing officer’s determination may

bring a civil action in state or federal court. 20 U.S.C. § 1415(i)(2).

               More specifically, parents such as K.H.’s who disagree with an evaluation by

DCPS may examine all the records a school possesses concerning their child and obtain their

own independent education evaluation (IEE) for consideration. Id. § 1414(b). That IEE must be

publicly funded unless DCPS can demonstrate to an administrative hearing officer “that its

evaluation [was] appropriate.” 34 C.F.R. § 300.502(b). “IDEA thus ensures parents access to an

expert who can evaluate all the materials that the school must make available, and who can give

an independent opinion.” Schaffer ex rel. Shaffer v. Weast, 546 U.S. 49, 60-61 (2005). “They

are not left to challenge the government without a realistic opportunity to access the necessary

evidence, or without an expert with the firepower to match the opposition.” Id. at 61.

           B. Evaluation of K.H.

               In the fall 2017, K.H. was a seventh-grade student at Brookland Middle School in

the District of Columbia. See Admin. R. (AR) [Dkts. 7-8] at 20. In October of that year,

Plaintiffs asked DCPS to evaluate K.H. to determine if she had a disability and was eligible for

special education services. Id. at 80. DCPS agreed to assess K.H. in five areas: assistive
                                                  3
technology; occupational therapy; speech/language; functional behavior; and comprehensive

psychological. See id. at 91. Ultimately, K.H. received a comprehensive psychological

assessment, an occupational therapy assessment, a speech and language assessment, and a

functional behavior assessment. See id. at 93-177. However, K.H. received no assessment

related to assistive technology. See id. at 178-85. Based on the four assessments she did receive,

DCPS finalized its evaluation of K.H. in March 2018 and determined that she was not eligible

for special education services. Id. at 184-85.

               Plaintiffs disagreed with the result of the evaluation by DCPS and asked it to fund

an IEE for K.H. Id. at 187-88. Specifically, they asked DCPS to fund independent assessments

mirroring the four assessments already performed by DCPS, and for DCPS either to perform an

assistive technology assessment or to fund such an independent assessment. Id. After brief

consideration, DCPS denied Plaintiffs’ request. Id. at 197. In April 2018, Plaintiffs filed an

administrative complaint seeking an order requiring DCPS to fund an IEE for K.H. Id. at 199-

204.

               In September 2018, as the parties were preparing for their administrative hearing,

DCPS determined that the occupational therapist who had conducted K.H.’s occupational

therapy assessment would be unavailable to defend the validity of the assessment. See id. at 527.

DCPS thus offered to fund an IEE which included both an occupational therapy assessment and

an assistive technology assessment for K.H. Id.1 However, DCPS continued to defend the

validity of its psychological, speech and language, and functional behavior assessments and

declined to fund assessments that it viewed as duplicative.


1
  The Administrative Record does not make clear when DCPS offered to fund an independent
assistive technology assessment, and references to this assessment remain unclear in the parties’
briefs.

                                                 4
               The administrative hearing was held on October 3, 2018, and the Hearing Officer

issued his opinion on October 17, 2018. See generally HOD, AR at 3-19. As relevant to this

case, the Hearing Officer determined that DCPS properly conducted the psychological, speech

and language, and functional behavior assessments, and that DCPS had satisfactorily performed

its evaluation. Id. at 17-18. Although the Hearing Officer acknowledged that DCPS had not

defended its occupational therapy assessment, he concluded that Plaintiffs’ complaint in this

regard was mooted by DCPS’ offer of funding for such an assessment. Id. Finally, he made no

determination regarding the missing assistive technology assessment. Id.

               Plaintiffs filed the present action in December 2018, seeking review of the

Hearing Officer’s determination. See Compl. [Dkt. 1]. Plaintiffs argue that the Hearing Officer

erred when he denied K.H. an IEE (Count I), when he failed to address the missing assistive

technology assessment (Count II), and when he determined that Plaintiffs’ request for an

independent occupational therapy assessment was mooted by DCPS’ offer of funding (Count

III). Both parties now move for summary judgment and the matter is ripe for review.2

                                 II.   LEGAL STANDARD

               Although motions for review of an HOD are styled as motions for summary

judgment, the court does not follow “a true summary judgment procedure.” L.R.L. ex rel. Lomax

v. District of Columbia, 896 F. Supp. 2d 69, 73 (D.D.C. 2012) (citation omitted). Instead, a

motion for summary judgment in this context operates as a motion for judgment on the

administrative record and on any additional evidence presented by the parties. D.R. ex rel.

Robinson v. District of Columbia, 637 F. Supp. 2d 11, 16 (D.D.C. 2009).


2
 See Pls.’ P. & A. in Supp. of Pls.’ Mot. for Summ. J. [Dkt. 9-2]; Def.’s Opp’n to Pls.’ Mot. for
Summ. J, & Cross Mot. for Summ. J. (Cross Mot.) [Dkt. 12]; Pls.’ Opp’n to Def.’s Cross Mot. for
Summ. J. [Dkt. 14]; Def.’s Reply to Pls.’ Opp’n to Def.’s Cross Mot. for Summ. J. [Dkt. 16].

                                                5
               A party challenging a hearing officer’s administrative determination “must at least

take on the burden of persuading the court that the hearing officer was wrong.” See Kerkam v.

McKenzie, 862 F.2d 884, 887 (D.C. Cir. 1989). “While the court must make an independent

determination, the court also should give due weight to the decision of the hearing officer and

should afford some deference to the expertise of the hearing officer and the school officials.”

D.K. v. District of Columbia, 983 F. Supp. 2d 138, 144 (D.D.C. 2013) (citation omitted).

Despite this instruction, a court affords somewhat less deference to HODs in the context of

IDEA than is conventional for most other administrative proceedings. Reid ex rel. Reid v.

District of Columbia, 401 F.3d 516, 521 (D.C. Cir. 2005). “Moreover, a hearing decision

without reasoned and specific findings deserves little deference.” Id. (citation omitted).

                                       III.   ANALYSIS

               As a preliminary matter, multiple documents in the Administrative Record, and

on occasion the parties in their briefs, use the terms “assessment” and “evaluation”

interchangeably. Although in common parlance these words would be synonyms, “IDEA

defines them differently.” Jones v. District of Columbia, 15-cv-01505, 2017 WL 10651264, at

*13 (D.D.C. Jan. 1, 2017) (citing T.P. ex rel. T.P. v. Bryan Cty. Sch. Dist., 792 F.3d 1284, 1291

n.13 (11th Cir. 2015)). “Diagnostic assessments—which the IDEA refers to simply as

‘assessments’—are the tools used as part of an evaluation or re-evaluation of a student to ensure

that the child is evaluated in ‘all areas of suspected disability’ and to ‘determin[e] an appropriate

education program for the child.’” Id. (quoting 20 U.S.C. § 1414(b)) (internal citations omitted).

“On the other hand, an ‘evaluation’ or ‘re-evaluation’ is the process during which these

assessments occur.” Id. (citing 20 U.S.C. § 1414(b)(2)). Thus, the statute “envisions that an

evaluation or re-evaluation will make use of multiple assessments to fully evaluate the child’s

needs.” Id. “Evaluations must take into account a holistic perspective of the child’s needs.”
                                                  6
Harris v. District of Columbia, 561 F. Supp. 2d 63, 67 (D.D.C. 2008). Ultimately, the outcome

of an evaluation flows from all of the assessments which undergird it.

               This distinction is important because, when “a parent requests an independent

education evaluation at public expense,” the school must grant that request unless it can

demonstrate to an administrative hearing officer “that its evaluation is appropriate.” 40 C.F.R.

§ 300.502(b)(2) (emphasis added). That is, the school must defend the appropriateness of the

evaluation as a whole and, thus, all of the assessments on which it relies. It cannot defend only

some of the underlying data and demur on others because reaching an evaluative conclusion

based on incomplete data would be, to borrow a phrase, arbitrary and capricious.

               This brings the Court to the case at hand. It is unnecessary to consider whether

the three assessments which DCPS performed and successfully defended were appropriate

because the inquiry is not into individual assessments but rather the resulting evaluation. To that

end, DCPS readily admits that when conducting its evaluation “it overlooked Plaintiffs’ request

for an assistive technology [assessment],” and that the Hearing Officer “did not address the fact

that an assistive technology [assessment] was not administered.” Cross Mot. at 20. Further,

although DCPS did perform an occupational therapy assessment, it failed to provide evidence

supporting that assessment at the administrative hearing and the Hearing Officer acknowledged

as much. See AR at 15-16. Therefore, DCPS could only defend three of the five assessments it

agreed at the outset were necessary to evaluate K.H. properly, that is, to evaluate whether K.H.

has one or more disabilities and the severity of any such disabilities so that an appropriate

individual education plan could be developed. With the half-performance demonstrated by

DCPS at the hearing, the Hearing Officer erred in finding that the partial evaluation conducted

by DCPS was appropriate. Therefore, K.H. was entitled to a publicly funded IEE.



                                                 7
               DCPS argues that it should be allowed to piece together a complete evaluation

with a mix of those assessments already performed by DCPS and two new independent

assessments. The argument is unsupported by the statutory or regulatory language. Congress

made clear that when DCPS (or any public school system) is preparing its evaluation, it must

“administer such assessments and other evaluation measures as may be needed to produce the

data” necessary to determine if the child has one or more disabilities. 20 U.S.C. § 1414(c)(2).

By law, if DCPS determines that it needs no other data before the evaluation is finalized, parents

who nonetheless believe additional data is needed have “the right . . . to request an assessment”

to produce such data and contribute to the evaluation. Id. § 1414(c)(4)(A)(ii) (emphasis added).

However, once DCPS finalizes an evaluation, parents have a statutory right “to obtain an

independent educational evaluation of the child.” Id. § 1415(b)(1) (emphasis added); see also 34

C.F.R. § 300.502(b)(1) (emphasis added) (“A parent has the right to an independent educational

evaluation at public expense if the parent disagrees with an evaluation obtained by the public

agency.”). Congress did not provide a right to request independent assessments instead of an

independent evaluation, but this is just common sense, since assessments are only the building

blocks to an evaluation. Congress thus recognized that an evaluation considers a myriad of

possible disabilities and assessments in a “holistic” fashion, depending on the child. Harris, 561
F. Supp. 2d at 67. More to the point, Congress recognized that assessments cannot be separated

from the evaluation which they inform. Here, DCPS determined which assessments were needed

to evaluate K.H. but failed to perform them all or even to defend successfully all of those it did

perform. Without necessary assessments, its evaluation was clearly deficient. IDEA entitles

K.H. to a publicly funded independent educational evaluation, and therefore entitles her to all of

the independent assessments necessary to formulate that evaluation.



                                                 8
                 Notwithstanding, DCPS argues that IDEA encourages “partial resolution” of IEE

disputes by encouraging mediation before either parents or the school engages in the

administrative hearing process. Cross Mot. at 11-12 (citing Endrew F. ex rel. Joseph F. v.

Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 1001-02 (2017); C.W. Capistrano Unified Sch.

Dist., 2012 WL 3217696, at *6 (C.D. Cal. Aug. 3, 2012); J.P. ex rel. E.P. v. Ripon Unified Sch.

Dist., 2009 WL 1034993, at *7 (E.D. Cal. Apr. 15, 2009)); see also 20 U.S.C. § 1415(e)(1)

(requiring schools first offer mediation to resolve disputes); see also id. § 1415(f)(1)(B)

(requiring a “resolution session” before any administrative hearing on the merits). The cases

cited by DCPS concern deference and delay, not “partial resolution.” Even with a more

generous reading, at most the cited cases stand for the proposition that the parties should resolve

or narrow the issues in dispute before an administrative hearing.

                 But mediation has not narrowed the issues here: DCPS continues to defend its

deficient performance; it does not contest that five assessments are needed to evaluate K.H.

properly and that it failed to conduct or defend five assessments, which inevitably leads to the

conclusion that the evaluation was incomplete. Plaintiffs contend that they are entitled to a

publicly-funded IEE that includes all five assessments. The Court agrees with Plaintiffs. While

the argument may be a closer call in other circumstances, the clear statutory language dictates a

complete, independent evaluation be conducted for K.H.3

                                     IV.   CONCLUSION

                 DCPS did not attempt to administer an assistive technology assessment, even after

it realized that assessment had not been performed. It failed to defend the occupational therapy

assessment at the hearing on its deficient evaluation. Under the circumstances, the Hearing


3
    Plaintiffs, however, have not established that DCPS’ reimbursement rates are below market.

                                                 9
Officer’s decision was erroneous and contrary to IDEA. Accordingly, the Court will grant

Plaintiffs’ Motion for Summary Judgment, Dkt. 9, deny Defendant’s Cross-Motion for Summary

Judgment, Dkt. 12, and order DCPS to fund a comprehensive IEE for K.H., based on her current

status and needs. A memorializing Order accompanies this Memorandum Opinion.



Date: October 10, 2019
                                                   ROSEMARY M. COLLYER
                                                   United States District Judge




                                              10